 

IN THE UNITED STATES DISTRICT COURT "
FOR THE DISTRICT OF MONTANA MAR 4 mg
BILLINGS DlVlSION

" C»ourt
\eri<. U S Di,tnet
C Districl O{ l.-ton‘lana

B`i\\ing&?
UNl'l`ED STATES OF AMERICA,
CR lS-SS-BLG-SPW-l
Plaintiff,
vs. ORDER
MAURICE JOSEPH FREGIA,
Defendant.

 

 

Defendant filed a Motion to Suppress (Doc. 69) on January 2, 2019 and a
hearing Was set for March 7, 2019.

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Suppression Hearing set for Thursday,
March 7, 2019 at 9:30 a.m. is VACATED for the reason the motion has been
submitted on the briefs.

The Clerk of Court is directed to notify counsel and the U.S. Marshals
Service of the entry of this Order.

DATED this i‘ day of March, 2019.

SUSAN P. WATTERS
United States District Judge

